Case 2:18-cv-01069-AB-JC Document 91-3 Filed 04/12/19 Page 1 of 1 Page ID #:1325



    1                        UNITED STATES DISTRICT COURT
    2
                            CENTRAL DISTRICT OF CALIFORNIA

    3   KATHLEEN WILLIAMS, an               )    Case Number: 2:18-cv-01069
        individual; and MICHAEL             )
    4
        HILL, an individual                 )    HON. ANDRE BIROTTE, JR.
    5                                       )
    6                    Plaintiffs,        )    [PROPOSED]ORDER GRANTING
              vs.                           )    PLAINTIFFS’ REQUEST FOR
    7                                       )    SANCTIONS
    8   CITY OF LONG BEACH, a               )
        municipal entity; Officer           )
    9   ROBERT J. CRUZ; Officer             )
   10   NORMAN A. DUMAPLIN;                 )
        Sergeant JONATHAN
   11
        STEINHAUSER; LOS
   12   ANGELES COUNTY
   13
        METROPOLITAN TRANSIT
        AUTHORITY, a municipal
   14   entity; and DOES 1-10,
   15
                          Defendants.
   16
   17
                                                 ORDER

   18
        IT IS HEREBY ORDERED that sanctions are levied against counsel for Defendant
   19
   20   MTA. Sanctions will consist of payment of attorney fees and cost to Plaintiffs’

   21   counsel for the time consumed preparing and filing the Opposition to the Motion to
   22
        Dismiss the Third Amended Complaint in an amount to be determined per fee
   23
   24   motion.
   25
        Date:_____________
   26
                                                  ______________________
   27
                                                  JUDGE ANDRE BIROTTE
   28

        _________________________________________________________________________________________   1
                           ORDER LEYING SANCTIONS AGAINST DEFENDANT COUNSEL
